SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff Ecoban Finance Limited appeals from an order of the United States District Court for the Southern District of New York (Alvin K. Hellerstein, D.J.), dismissing its complaint on grounds of comity, by reason of the ongoing Suspension of Payments proceedings in the courts of Mexico. We affirm for substantially the reasons set forth in the opinion of the district court.